            Case 1:19-cv-10229-ER Document 8 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLOS RUIZ FLOREZ,
                                 Plaintiff,
                                                                   ORDER
                   – against –
                                                              19 Civ. 10229 (ER)
302 EAST 92ND REALTY, LLC,

                                 Defendant.

RAMOS, D.J.:

         Plaintiff filed the instant suit against Defendant on November 4, 2019. Doc. 1. On

March 9, 2020, the Court extended Defendant’s deadline to respond to the Complaint until April

3, 2020. Doc. 7. Since then, there has been no activity in this matter. Accordingly, the parties

are hereby ORDERED to file a joint status report by December 4, 2020. Failure to comply with

this Order may result in sanctions, including dismissal for failure to prosecute the case. See Fed.

R. Civ. P. 41.

         SO ORDERED.

Dated:    November 20, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
